        Case 2:18-cv-01381-RFB-PAL Document 22 Filed 01/31/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                 CLARK COUNTY, NEVADA

STEVEN JOHNSON,                                         CASE NO: 2:18-cv-01381-RFB-PAL

                Plaintiff,

v.

HOOTERS, INC., HOOTERS CASINO
HOTEL, HOOTERS OF AMERICA, LLC.,
NAVEGANTE GROUP, INC., TRINITY
HOTEL INVESTORS, LLC, and DOES 1 to 50.

            Defendant(s)
____________________________________/


                    PLAINTIFF’S MOTION FOR EXTENSION OF TIME
                              TO SERVE DEFENDANTS

        NOW COMES plaintiff, STEVEN JOHNSON, by and through his undersigned counsel

and pursuant to Rules 6(b) and 27(a)(1) of the Federal Rules of Civil Procedure, and moves this

Court for an extension of time, up to and including 21 days after the entry of this Court’s order,

to serve Navegante Group, Inc (“Navegante”), the only named defendant in this matter who has

yet to be served. All Defendants collectively shall be referred to as the “Defendants”. In support

of this motion, Plaintiff shows unto the Court the following:

     1. On or around July 26, 2018, the Plaintiff initiated the above-captioned action against the

Defendants when he filed his Complaint in this Court commencing this action.

     2. After failing to resolve this matter in lieu of litigation and due to an administrative error,

Plaintiff filed a Motion for Extension of Time to Serve Defendants, which was effectively a

motion to serve defendants outside of time. See [DE 7].

     3. This was Plaintiff’s first request for any extension of time to serve the Defendants.

     4. On January 9, 2019, this Court entered an Order granting Plaintiff’s motion and
       Case 2:18-cv-01381-RFB-PAL Document 22 Filed 01/31/19 Page 2 of 3



provided Plaintiff until January 17, 2019, to serve the summons and complaint on all named

Defendants. See [DE 8].

   5. Plaintiff had already identified the process servers and agents of service for each of the

named Defendants, each of whom are corporate entities. See [DE 7-1].

   6. The same day Plaintiff received this Court’s order [DE 8], the undersigned contacted

each of the process servers identified in [DE 7-1] to make arrangements to serve the summons

and complaint on the Defendants.

   7. Defendant, Trinity Hotel Investors, LLC, was served on January 11, 2019. See [DE 15].

   8. Defendant, Hooters of America, LLC, was served on January 16, 2019. See [DE 18].

   9. Defendant, Hooters, Inc., was served on January 15, 2019. See [DE 17].

   10. A service attempt was made on Hooters Casino Hotel on January 17, 2019; however

service was not effected due to the fact that the summons did not reflect the name of its parent

company. See [DE 19].

   11. At this time, Plaintiff is unaware of the name of the parent company for Hooters Casino

Hotel, so it should be treated as one of the DOE defendants, who will be identified and served as

discovery and this case proceeds.

   12. Service attempts were made on Navegante on January 17, January 18, and January 23,

2019. See [DE 21].

   13. During each service attempt on Navegante the doors to the offices of its agent and

corporate officers was locked, and according to a neighboring suite “no one is ever at [the]

address”. See [DE 21].

   14. Despite exercising diligent efforts, Plaintiff has been unable to serve Navegante, but has
       Case 2:18-cv-01381-RFB-PAL Document 22 Filed 01/31/19 Page 3 of 3



the ability to serve Navegante through the Nevada Secretary of State under both the Federal and

Nevada rules of civil procedure.

   15. All of the remaining named Defendants have been served at this point or have been

determined to be DOE Defendants.

   16. Plaintiff makes this motion in good-faith, and this motion is not for the purposes of

needless and undue delay.

   17. Furthermore, there is no prejudice to any of the Defendants should this Court grant this

Motion.

   18. Plaintiff, on the other hand, will be severely prejudiced if this motion is denied.

       WHEREFORE, Plaintiff moves this Court for a brief extension of time, up to and

including 21 days after the entry of this Court’s order on this motion, to serve Navegante with a

copy of the Summons and the Complaint through the Nevada Secretary of State in order for this

matter to be heard in its due course and decided upon on its merits.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been served on the CM/ECF filing

system on this 31st day of January 2019.

Dated: January 31, 2019                        s/Andrew Williams

                                              THE WILLIAMS LAW GROUP
                                              Andrew Williams
                                              Attorney for Plaintiff
                                              6273 Sunset Dr, Suite D-3
                                              South Miami, Florida 33143
                                              Telephone: (253) 970-1683
                                              FL Bar No. 0111817
                                              Email: Andrew@TheWilliamsLG.com
                                              Secondary Email: WilliamsLawFlorida@gmail.com

   IT IS SO ORDERED this 31st day of January, 2019.


                                                               ____________________________
                                                               Peggy A. Leen
                                                               United States Magistrate Judge
